                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS


    JOSE HERNANDEZ,

              Plaintiff,

    v.                                                  Case No. 3:17-CV-1335-NJR-RJD
                                                                 3:18-CV-1442-NJR-RJD
    ILLINOIS DEPARTMENT OF
    CORRECTIONS, ANNE ELIZABETH
    TREDWAY, JOHN COE, WEXFORD
    HEALTH SOURCES, INC.,
    LORIE CUNNINGHAM,
    DEE DEE BROOKHEART, 1 and
    NURSE ALLENDER,

              Defendants.


                             MEMORANDUM AND ORDER

ROSENSTENGEL, Chief Judge:

         This matter is before the Court on the Report and Recommendation of United

States Magistrate Judge Reona J. Daly (17-cv-1335, Doc. 70), which recommends granting

the motion to dismiss filed by Wexford Health Sources, Inc. (“Wexford”) (18-cv-1442,

Doc. 16). These two cases were consolidated on March 14, 2019, because there is

significant overlap between the defendants and the harm alleged in both cases, although

the conduct underlying the claims is different (see 18-cv-1442, Doc. 28).




1
 According to her Answer, the correct spelling of this defendant’s last name is “Brookhart” (see Doc. 84 in
18-1442). The Clerk of Court shall modify the docket sheet accordingly.

                                              Page 1 of 8
                            FACTUAL AND PROCEDURAL BACKGROUND 2

        Plaintiff Jose Hernandez served two years’ incarceration at Lawrence Correctional

Center (“Lawrence”) for a motor vehicle accident that resulted in the death of his

passenger and paralyzed him from the chest down (17-cv-1335, Doc. 1). Hernandez has

limited control over his arms, but he is confined to gross motor movements and cannot

grasp with his hands (Id.). Consequentially, Hernandez relied on medical staff at

Lawrence to turn him from one side to the other throughout the night, to avoid

developing pain and pressure sores (Id.). Throughout his incarceration, he was housed in

Lawrence’s infirmary, and his bed was equipped with a call button (Id.). Hernandez

alleges the staff at Lawrence frequently ignored his calls or turned the call button off

altogether, even after he lodged several complaints with the facility (Id.). The prison

doctor also denied Hernandez’s request for a trapeze device that would have permitted

him to safely shift around in bed (Id.). Hernandez eventually broke his arm while

attempting to turn himself over in bed, after staff ignored requests for assistance from

him and his cellmate (Id.). He alleges he received inadequate treatment for his arm

following the injury (Id.).

        On December 12, 2017, Hernandez, who is represented by counsel, filed a

complaint in this Court under 42 U.S.C. § 1983 (“Section 1983”) (17-cv-1335, Doc. 1). His

amended complaint alleges the following counts:



2These allegations are taken from the complaint and accepted as true for purposes of Wexford’s motion to
dismiss. Yeftich v. Navistar, Inc., 722 F.3d 911, 915 (7th Cir. 2013) (“We review a Rule 12(b)(6) dismissal de
novo, construing the complaint in the light most favorable to the plaintiffs, accepting as true all well-
pleaded facts and drawing reasonable inferences in the plaintiff’s favor.”).

                                                Page 2 of 8
       Count 1:      Violation of the Americans with Disabilities Act (“ADA”),
                     42 U.S.C. § 12101 et seq., against the Illinois Department of
                     Corrections (“IDOC”) for denying Hernandez reasonable
                     accommodations and discriminating against him because of
                     his status as a partial quadriplegic;

       Count 2:      Violation of the Rehabilitation Act (“RA”), 29 U.S.C. § 794 et
                     seq., against IDOC for denying Hernandez reasonable
                     accommodations and discriminating against him because of
                     his status as a partial quadriplegic;

       Count 3:      Violation of the Eighth Amendment against Elizabeth
                     Tredway and John Coe for being deliberately indifferent to
                     Hernandez’s serious medical needs by denying him a trapeze
                     device and ignoring his calls for assistance;

       Count 4:      Violation of the Eighth Amendment against John Coe for
                     being deliberately indifferent to Hernandez’s serious medical
                     needs by providing inadequate treatment for his broken arm;

       Count 5:      Violation of the Eighth Amendment against Wexford under
                     respondeat superior for its staff being deliberately indifferent to
                     Hernandez’s serious medical needs; and

       Count 6:      Violation of the Eighth Amendment against Wexford for
                     deliberate indifference to Hernandez’s serious medical needs
                     based on a policy or custom.

(17-cv-1335, Doc. 49).

       On May 7, 2018, Wexford filed a motion to dismiss, arguing, in part, that Count 5

should be dismissed because Hernandez cannot state a respondeat superior claim against a

private corporation under Section 1983 (17-cv-1335, Doc. 52). Hernandez opposed the

motion, relying on dicta from the Seventh Circuit’s decision in Shields v. Ill. Dep’t of Corr.,

746 F.3d 782 (7th Cir. 2014) (17-cv-1335, Doc. 55). In Shields, the Seventh Circuit discussed

the possibility of extending vicarious liability to private corporations in Section 1983

cases, but ultimately ruled otherwise. Shields, 746 F.3d at 790-91.

                                         Page 3 of 8
        Judge Daly issued a Report and Recommendation, which recommended

dismissing Count 5 (17-cv-1335, Doc. 56). Judge Daly declined to ignore Seventh Circuit

precedent that refuses to extend vicarious liability to private corporations under Section

1983 (Id. citing Iskander v. Vill. of Forest Park, 690 F.2d 126, 131 (7th Cir. 1983)). District

Judge David R. Herndon adopted the Report and Recommendation and dismissed Count

5 with prejudice for failure to state a claim (17-cv-1335, Doc. 62). 3

        In the meantime, on July 25, 2018, Hernandez filed another complaint in this Court,

alleging staff at Lawrence denied his request for a replacement mattress that was

specially designed to reduce his risk of developing bed sores; his mattress had deflated

over the course of his incarceration (18-cv-1442, Doc. 1). Although Hernandez eventually

received another mattress, the replacement was also inadequate (Id.). Hernandez suffered

from medical complications because of the defective mattresses, including bloody

pressure sores and bacterial infections (Id.). Hernandez is currently proceeding on the

following counts related to that complaint:

        Count 1:        Violation of the ADA against IDOC for denying Hernandez
                        reasonable accommodations and discriminating against him
                        because of his status as a partial quadriplegic;

        Count 2:        Violation of the Rehabilitation Act against IDOC for denying
                        Hernandez reasonable accommodations and discriminating
                        against him because of his status as a partial quadriplegic;

        Count 3:        Violation of the Eighth Amendment against John Coe, Lorie
                        Cunningham, Nurse Allender, and Dee Brookhart for being
                        deliberately indifferent to Hernandez’s serious medical needs
                        by denying him a proper mattress; and


3This case was transferred to the docket of the undersigned District Judge on December 19, 2018 (17-cv-
1335, Doc. 63) in light of Judge Herndon’s retirement.

                                              Page 4 of 8
         Count 4:     Violation of the Eighth Amendment against Wexford under
                      respondeat superior for its staff being deliberately indifferent to
                      Hernandez’s serious medical needs.

(Id.).

         On October 1, 2018, Wexford filed a motion to dismiss Count 4 (18-cv-1442,

Doc. 16). Again, Wexford argues respondeat superior claims are not cognizable under

Section 1983, and Hernandez opposes the motion based on Shields (18-cv-1442, Docs. 16

& 18). As mentioned above, on March 14, 2019, the Court consolidated Hernandez’s cases

before ruling on the motion to dismiss (18-cv-1442, Doc. 28).

         On April 4, 2019, Judge Daly issued the Report and Recommendation currently

before the Court; she recommends granting the motion to dismiss (17-cv-1335, Doc. 70).

Hernandez filed a timely objection, citing Shields and the recently decided Gaston v. Ghosh,

920 F.3d 493 (7th Cir. 2019). In Gaston, the Seventh Circuit cast doubt on its decision in

Iskander, where it held that private corporations cannot be held liable under Section 1983

based on vicarious liability (17-cv-1335, Doc. 74). In the end, the Seventh Circuit did not

reach the Iskander issue, because the plaintiff could not meet his burden of proving

deliberate indifference against Wexford’s employee. Gaston, 920 F.3d at 497. The Court

explained, “[E]ven if we were to overrule Iskander, Gaston would need to show that

someone whose acts are imputed to Wexford violated the Eighth Amendment . . . .” Id.

Hernandez argues that, in this case, he can establish deliberate indifference against

Wexford employees. Thus, he urges this Court to consider a change in existing law by

permitting him to proceed on a respondeat superior claim.

         Where timely objections are filed, this Court must undertake a de novo review of

                                          Page 5 of 8
the Report and Recommendation. 28 U.S.C. § 636(b)(1)(B), (C); FED. R. CIV. P. 72(b); SDIL-

LR 73.1(b); Harper v. City of Chicago Heights, 824 F. Supp. 786, 788 (N.D. Ill. 1993); see also

Govas v. Chalmers, 965 F.2d 298, 301 (7th Cir. 1992). A judge may then “accept, reject, or

modify, in whole or in part, the findings or recommendations made by the magistrate

judge.” 28 U.S.C. § 636(b)(1).

                                     LEGAL STANDARDS

       The purpose of a Rule 12(b)(6) motion is to decide the adequacy of the complaint,

not to determine the merits of the case or decide whether a plaintiff will ultimately

prevail. Gibson v. City of Chicago, 910 F.2d 1510, 1520 (7th Cir. 1990). Claims filed within

the federal courts are governed by the Federal Rule of Civil Procedure 8(a)(2), which

requires only “a short and plaint statement of the claim showing that the pleader is

entitled to relief.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007). For a claim to

survive a Rule 12(b)(6) motion to dismiss, the claim must sufficiently “state a claim to

relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). “A claim has

facial plausibility when the plaintiff pleads factual content that allows the court to draw

the reasonable inference that the defendant is liable for the misconduct alleged” Id. A

plaintiff need not plead detailed factual allegations, but must provide “more than labels

and conclusions, and a formulaic recitation of the elements.” Bell Atlantic Corp v. Twombly,

550 U.S. 544, 570 (2007). “A plaintiff still must provide only enough detail to give the

defendant fair notice of what the claim is and the grounds upon which it rests, and,

through his allegations, show that it is plausible, rather than merely speculative, that he

is entitled to relief.” Lang v. TCF Nat. Bank, 249 F. App’x 464, 466 (7th Cir. 2007) (citing

                                          Page 6 of 8
Bell Atlantic, 550 U.S. 544, 555 (2007)). For purposes of a motion to dismiss under Rule

12(b)(6), the Court must accept all well-pleaded facts as true and draw all possible

inferences in favor of the plaintiff. McReynolds v. Merrill Lynch & Co., Inc., 694 F.3d 873,

879 (7th Cir. 2012).

                                        DISCUSSION

       The Seventh Circuit’s decision in Iskander squarely precludes Hernandez from

bringing a respondeat superior claim against Wexford under Section 1983. Iskander relies on

Monell v. New York City of Dep’t of Social Servs., 436 U.S. 658 (1978), where the United States

Supreme Court held that municipalities may be liable for their own decisions and

policies, but they are not liable for the acts of employees under a theory of respondeat

superior. Every circuit that has addressed the issue has extended the Monell standard from

local governments to private corporations. Shields, 746 F.3d at 790, and cases cited therein.

       But Hernandez argues Iskander was wrongly decided because Congress never

intended to exempt private corporations from respondeat superior liability under Section

1983. The Seventh Circuit has faced similar arguments on several occasions and continues

to cast doubt on its reasoning in Iskander. See Gaston, 920 F.3d at 495, and cases cited

therein. But the Seventh Circuit has left the question unresolved, and this Court is

obligated to follow the decisions of higher courts. Reiser v. Residential Funding Corp., 380

F.3d 1027, 1029 (7th Cir. 2004).

       Thus, given the state of the controlling law, the Court fully agrees with the

findings, analysis, and conclusions of Judge Daly and ADOPTS the Report and

Recommendation in its entirety. The Motion to Dismiss filed by Wexford (18-cv-1442,

                                         Page 7 of 8
Doc. 16) is GRANTED. Hernandez proceeds on the following counts, which are re-

numbered for clarity:

       Count 1:     ADA claims against IDOC;

       Count 2:     Rehabilitation Act claims against IDOC;

       Count 3:     Eighth Amendment deliberate indifference claims against
                    Treadway, Coe, Cunningham, Allender, and Brookhart; and

       Count 4:     Eighth Amendment deliberate indifference claims against
                    Wexford based on its polices or customs.

The Clerk of Court is DIRECTED to modify the docket sheet in accordance with

footnote 1.

       IT IS SO ORDERED.

       DATED: July 12, 2019


                                               ____________________________
                                               NANCY J. ROSENSTENGEL
                                               Chief U.S. District Judge




                                     Page 8 of 8
